Citation Nr: 1734967	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for left knee degenerative arthritis, status post medial unicompartmental arthroplasty, currently evaluated as 10 percent disabling.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran







ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to December 1981 and from June 1986 to February 2003.

This matter comes before the Board of Veterans Appeals (Board) following the January 2013 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which continued the 10 percent disability rating for the Veteran's service-connected left knee disability.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the claims file.  

In the January 2017 rating decision, the Veteran was granted a temporary total rating for treatment necessitating convalescent care under 38 C.F.R. § 4.30 from September 29, 2016 to February 1, 2017.  The Board notes that the Veteran filed a notice of disagreement (NOD) with this decision in February 2017.  It appears that the Veteran is appealing the 10 percent disability rating that is reassigned for the left knee disorder from February 1, 2017.  He perfected a timely appeal of this decision in July 2017.  However, the Board notes the appeal of the 10 percent disability rating assigned for the left knee disorder, was already on appeal before the Board.  Although the Veteran was granted a temporary total rating for his left knee degenerative arthritis, status post medial unicompartment arthroplasty, from September 29, 2016 to February 1, 2017, the issue of whether the Veteran is entitled to a rating in excess of 10 percent for the left knee remains in appellate status for the entire appeal period (with the exception of the period from September 29, 2016 to February 1, 2017).  See AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).


FINDINGS OF FACT

1.  Prior to September 29, 2016, the Veteran's service-connected left knee degenerative arthritis has been manifested by degenerative changes as reflected by the x-ray studies, and has also been productive of flexion to no worse than 120 degrees and extension to no worse than 0 degrees, even taking into account his complaints of pain; his left knee disability has not been manifested by ankylosis, dislocated semilunar cartilage, a symptomatic scar, recurrent subluxation or lateral instability, or impairment of the tibia and fibula with moderate knee or ankle disability

2.  On September 29, 2016, the Veteran underwent a left knee medial unicompartmental arthroplasty.  

3.  From September 29, 2017, the Veteran's left knee degenerative arthritis, status post medial unicompartmental arthroplasty, is not shown to have been manifested by chronic residuals consisting of severe painful motion or weakness or by intermediate degrees of residual weakness, pain or limitation of motion; his left knee disorder has been productive of flexion to no worse than 95 degrees and extension to no worse than 3 degrees; his left knee has not been manifested by ankylosis, a symptomatic scar, or impairment or nonunion of the tibia and fibula with loose motion, requiring a brace.  


CONCLUSIONS OF LAW

1.  For the period prior to September 29, 2016, the criteria for a schedular rating in excess of 10 percent for left knee degenerative arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes (DC) 5010, 5256-5262 (2016). 

2.  For the period from February 2, 2017 to September 29, 2017, a 100 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5055 (2016).

3.  For the period from September 29, 2017, a 30 percent rating (but no higher) is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5055, 5256-5263 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges the July 2017 statement submitted by the Veteran, wherein he referenced treatment he received from the time he first perfected his appeal, until the time of his December 2016 hearing.  According to the Veteran, all of his treatment was at the VA medical center (VAMC) in San Diego, California.  In this case, the Board finds that the Veteran's updated VA treatment records issued from the San Diego VAMC, and dated from 2003 to the present time, have been received and associated with the claims file.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA afforded the Veteran VA examinations in connection to his left knee disability in July 2012 and May 2017.  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  Both examiners considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provided the findings necessary to apply pertinent rating criteria. The Veteran does not allege nor does the evidence suggest a material change regarding the left knee disability since he was last examined by VA in May 2017; therefore, a reexamination is not necessary under 38 C.F.R. § 3.327.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the May 2017 VA examination complied with the principles set forth in Correia.  As such, the Board finds that the medical examination reports along with the VA treatment records, are adequate for purposes of rendering a decision in the instant appeal. 38 C.F.R. §4.2 (2016). As such, the Board finds that VA's duty to assist with respect to obtaining appropriate VA examinations with respect to the issue decided herein has been met. 38 C.F.R. § 3.159 (c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103 (a), 5103A and 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion. Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg). When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71 (a), DC 5003. 

Under Code 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis.  A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe. 

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees. A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees. A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees. A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees. 

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees. A 10 percent disability evaluation is contemplated for extension limited to 10 degrees. A 20 percent disability evaluation is warranted when extension is limited to 15 degrees. A 30 percent disability evaluation is warranted when extension is limited to 20 degrees. 

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating. A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability. 

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees. 38 C.F.R. § 4.71, Plate II. 

For the period prior to September 29, 2016

Service connection was established for patellofemoral pain syndrome of the left knee, effective March 1, 2003 pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5010-5260, by way of the October 2005 rating decision.  In June 2012, the Veteran filed a claim for a higher rating for the left knee disability, and by way of the January 2013 rating decision, the AOJ recharacterized the Veteran's left knee disability to degenerative arthritis of the left knee, pursuant to 38 C.F.R. § 4.71a, DC 5003-5260 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  The Veteran filed an NOD with the January 2013 rating decision in April 2013.  In the July 2013 rating decision coding sheet, it appears that the AOJ evaluated the Veteran's left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The Veteran perfected a timely appeal of this decision in June 2013.   

The Veteran continues to contend that he is entitled to a rating in excess of 10 percent for his service-connected left knee disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a disability evaluation in excess of 10 percent for the service-connected left knee disability is not warranted for the period prior to September 29, 2016.  A brief historical overview reflects that the 10 percent rating was assigned in light of the August 2005 VA examination report.  As detailed, his limitation of motion in the left knee was noncompensable, but the 10 percent rating is for application in light of findings of painful flexion. Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by painful flexion and the more recent degenerative findings would violate the rule against pyramiding. 38 C.F.R. § 4.14 (2016). 

In this regard, the Board notes the Veteran has not been shown to have limitation of flexion to 30 degrees in the left knee to warrant a disability rating in excess of 10 percent for the period prior to September 29, 2016.  The record reflects that Veteran was shown to have flexion to 140 degrees at the July 2012 VA examination, and there was no additional limitation of motion following repetitive motion during either examination.  VA treatment records dated from 2012 through 2016 reflect that while performing his range of motion exercises, the Veteran was shown to have flexion ranging from 120 to 125 degrees throughout the years.  As such, for the period prior to September 29, 2016, a rating in excess of 10 percent for degenerative arthritis of the left knee, to include resulting in painful flexion, cannot be granted at any time during the current appeal period. 

The Board has also considered whether the Veteran is entitled to a separate compensable evaluation under Diagnostic Code 5261.  In sum, for a compensable evaluation to be granted in this case, the Veteran must demonstrate extension of the left knee limited to at least 10 degrees as per Diagnostic Code 5261.  For a noncompensable evaluation to be granted in this case, the Veteran must demonstrate extension of the left knee limited to at least 5 degrees pursuant to DC 5261.  Upon reviewing the medical evidence of record, the Board finds that the Veteran is not entitled to a separate compensable evaluation under this code. The July 2012 VA examiner found that the Veteran had extension to no worse than 0 degrees, with objective evidence of painful motion at 0 degrees.  In addition, the Veteran was shown to have extension to 0 degrees following repetitive motion during this examination.  Subsequent VA treatment records reflect that the Veteran had full extension, and are absent any notation or indication of limitation of flexion to atleast five or ten degrees.  Accordingly, for the period prior to September 29, 2016, a separate noncompensable and/or compensable rating is not warranted under DC 5261.  See 38 C.F.R. § 4.71a, DC 5261.   

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  During the December 2016 hearing, the Veteran reported a history of ongoing instability in his knee, and testified that he had recently been prescribed with a knee brace for this knee due to these symptoms.  While the Board acknowledges the Veteran's complaints of instability in the left knee throughout the years, objective evidence of instability and subluxation were not evident in the left knee throughout the period on appeal.  In this regard, at the July 2012 VA examination, the Veteran displayed normal strength in the left knee during flexion and extension of the knee, and the Lachman and Posterior drawer test results were shown to be normal.  In addition, the examiner did not observe any evidence of instability with varus or valgus pressure in the left knee, and there was no evidence or history of recurrent patellar subluxation/dislocation.  Furthermore, a review of the left knee x-ray findings was negative for evidence of patellar subluxation.  During a June 2013 VA treatment visit, the Veteran exhibited normal strength to varus/valgus stress, and the Posterior drawer, Lachman and McMurray's tests were negative for any abnormalities.  Also, during this treatment visit, the physician noted that review of the May 2013 left knee x-ray revealed stable moderate patellofemoral and medial femorotibial degenerative arthrosis.  At the February 2014, September 2014, June 2015, and January 2016 VA treatment visits, the Veteran displayed normal strength to varus pressure, and the posterior drawer, Lachman and McMurray's tests were shown to be normal.  

While the Board sympathizes with the Veteran's complaints of giving way and weakness in the left knee, he did not report these symptoms during his VA examination, and the objective medical findings were negative for evidence or findings demonstrative of subluxation and instability of the knee.  As such, a separate compensable rating under Diagnostic Code 5257 is not warranted for the period prior to September 29, 2016.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

The Board also finds that higher ratings are not warranted under any alternative provisions for the period prior to September 29, 2016.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the left knee.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula prior to September 29, 2016, thus there is no basis for disability ratings under Diagnostic Code 5262.  Finally, the Veteran has not had a dislocated cartilage, nor undergone removal of his cartilage.  As such, Diagnostic Code 5258 is not for application.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an additional range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted for the left knee.  In this regard, the Board observes that the Veteran has complained of pain, giving way, weakness, instability, swelling and stiffness in his left knee. During the July 2012 VA examination, the Veteran reported to experience daily swelling, as well as a cracking and popping sensation in his left knee.  He further reported that it was difficult for him to squat and kneel, and he experienced increasing pain descending, rather than ascending, the staircase.  In addition, the Veteran reported to experience stiffness in his knees in the morning, and pain that is dull and aching in nature, at night, which affects his ability to sleep.  The Veteran also stated that inclines and uneven ground bothers him, as he experiences a sensation of weakness and giving way in the knee.  According to the Veteran, whenever he experiences flare-ups of knee pain, he must rest and cease his activity.  As noted above, he was shown to have extension to 0 degrees and flexion to 140 degrees both before and following repetitive testing during this examination.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions, and when asked whether the Veteran had additional limitation of motion following repetitive use testing, the examiner indicated that he did not.  However, the examiner did observe evidence of functional loss in the left knee following repetitive motion, and noted that factors contributing to the functional loss included weakened movement, excess fatigability, pain on movement and swelling.  Report of the left knee x-ray revealed mild to moderate osteoarthritic changes in the knee with a large osteophyte laterally.  

VA treatment records dated from 2012 through 2016 document the Veteran's complaints of pain, swelling and inflammation in the left knee.  An August 2012 VA treatment report reflects that the Veteran was casted for a custom medial unloader knee brace, and during a May 2013 VA clinical visit, the Veteran stated that the offloader brace he wore helped him with activities like walking.  Subsequent VA treatment records reflect that the Veteran underwent routine physical therapy for his left knee symptoms.  

The Board acknowledges the Veteran's complaints of left knee symptoms, as well as the treatment he has continued receiving for these symptoms.  Although he reported to experience stiffness, pain, and weakness in his left knee, and stated that he walks with a slight limp upon arising in the morning, he did not report any problems when conducting his activities of daily living or performing his occupational duties.  Indeed, during the July 2012 VA examination he reported that he can walk up to two miles at the, and subsequent VA treatment records reflect that he walked as a form of exercise.  The Board has also taken into consideration the July 2012 VA examiner's notation that that the Veteran had functional loss of the left knee following repetitive movement, and factors such as weakened movement, excess fatigability, pain on movement and swelling contributed to his functional loss.  The Board also acknowledges his Veteran's complaints of ongoing pain.  However, the Veteran's range of motion has been shown to be no worse than flexion to 140 degrees at the July 2012 VA examination, with no additional limitation of motion following repetitive movement.  In addition, review of the more recent VA treatment records reflect that the Veteran's range of motion during flexion was no worse than 120 degrees throughout the period on appeal prior to September 29, 2016.  See August 2012, February 2014 and July 2015 VA treatment reports.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation. The Board finds that the effect of this symptomatology is contemplated in the 10 percent disability evaluations assigned by this decision.

The Board has considered the assertions by the Veteran pertaining to his left knee. He is competent and credible to attest to the exhibited symptoms in his left knee. However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms. The objective findings do not support a higher ratings based on the schedular criteria. The Veteran's symptoms do not more nearly approximate the criteria for the assignment of higher ratings in any regard. 

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for degenerative arthritis of the left knee for the period prior to September 29, 2016, have not been met.

For the period on and after September 29, 2016

A September 2016 VA operative report reflects that the Veteran had a preoperative diagnosis of left knee medial compartment degenerative joint disease, and underwent a left knee medial unicompartmental arthroplasty procedure.  In a September 2016 letter, the Veteran's physician, K.S., M.D., noted that the Veteran underwent knee replacement surgery on his knee and would be working with physical therapists for atleast six weeks post-operatively.  According to Dr. S., most patients returned to their pre-operative functional level within 6 months, and "[i]f the Veteran is able to return to work in a role such that he is not doing physical labor, or if he is doing physical labor, that he is able to take breaks from labor as needed, then he may return to work sooner than 6 months."  Dr. S. also noted that the Veteran will be taking narcotic pain medications due to significant pain associated with recovery from this surgery.  According to Dr. S., if the Veteran "is able to return to work in a position that does not require physical labor, he should not do so for at least 4 weeks or until he is done taking narcotic pain medications."  Dr. S. determined that the Veteran could bear as much weight as tolerable on his left knee, and there were no restrictions with weight bearing.   

In the January 2017 rating decision, the Veteran was granted a temporary total rating for treatment necessitating convalescent care under 38 C.F.R. § 4.30 from September 29, 2016 to February 1, 2017.  

At the May 2017 VA examination, the Veteran provided his military and medical history, and reported to experience flare-up of the left knee symptoms, which he described as intermittent, yet daily, pain that persists for two to four hours in duration.  On a scale from one to ten (with one being the least level of pain and ten being the highest) the Veteran rated his pain somewhere from a one to a nine, depending on the activity and severity of his flare-ups.  The Veteran also reported to experience constant numbness in the left knee following his left knee surgical procedure in September 2016.  According to the examiner, the Veteran's condition can impact his occupational, recreational and daily activities as it limits his ability to bend, kneel, crawl, stand, walk, and run.  The examiner also noted that factors such as pain, weakness, fatigability, or incoordination could significantly limit the Veteran's functional ability during his flare-ups, or when the joint is used repeatedly over a period of time.  The examiner noted that while Veteran would have additional limitation in his range of motion as a result of these symptoms, he (the examiner) was unable to quantify the degree of range of motion loss as it would vary due to severity of pain, weakness, fatigability and overuse.  When asked whether there was evidence of pain on passive range of motion testing, the examiner indicated that there was and when asked whether there was evidence of pain when the joint is used in non-weight bearing, the examiner indicated that there was.  

The Veteran did report to have functional loss/functional impairment of the joint/extremity, including but not limited to repeated use over time.  The Veteran described his functional loss in terms similar to how he described his flare-ups - intermittent and daily pain lasting 2-4 hours in duration, and on a scale from one to ten, reaching a nine or ten depending on the activity he is performing and/or the severity of his flare-ups.  The Veteran's range of motion in the left knee was shown to be 0 to 100 degrees, and according to the examiner, his normal range of motion was likely limited to 120 degrees "due to calf size as noted on [right] knee."  The examiner did note that the Veteran's range of motion findings contributed to his functional loss given that it limited his range of motion and activities.  The examiner also observed that the Veteran exhibited pain during flexion and extension which also contributes to his functional loss.  In addition, the examiner observed evidence of pain with weight bearing as well as localized tenderness or pain on palpation of the joint or associated soft tissue.  When asked whether the Veteran could perform repetitive use testing with three repetitions, the examiner marked that he could, and when asked whether there was additional functional loss or additional limitation of motion following repetitive motion, the examiner marked that was not.  The Board notes that the Veteran was examined immediately after repetitive use over time.  When asked whether the Veteran's pain, weakness, fatigability or incoordination significantly limited his functional ability with repeated use over a period of time, the examiner indicated that he was unable to determine this without resorting to mere speculation.  In providing the basis for his speculative opinion, the examiner reiterated that the Veteran experienced pain in the left knee that was intermittent and daily, lasts two to four hours in length, and, on a scale from one to ten, could reach a level of nine or ten.  The examiner also noted that this examination was conducted during a flare-up of pain, and when asked whether the pain, weakness, fatigability or incoordination significantly limited his functional ability, the examiner indicated that he was unable to determine this without mere speculation.  When asked whether the Veteran uses any assistive devices as a normal mode of locomotion, the examiner marked that he did, and noted that the Veteran wears a brace on the left knee on an occasional basis.  

Based on a comprehensive review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds the Veteran's September 2016 partial left knee replacement warrants a rating under Diagnostic Code 5055 pursuant to Hudgens v. McDonald, 823 F.3d 630 (2016).  In Hudgens, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that Diagnostic Code 5055 may apply to partial knee replacements.  Given the nature and extent of the September 29, 2016 surgery, including the implantation of prostheses, the Board finds a rating under Diagnostic Code 5055 is appropriate in this instance.  Accordingly, the Veteran's left knee disability warrants a 100 percent rating from September 29, 2016 to September 29, 2017 (for one year following implantation of prosthesis).  Since the Veteran was granted a temporary total rating for his left knee degenerative arthritis, status post medial unicompartment arthroplasty, from September 29, 2016 to February 1, 2017, then the 100 percent rating is effective from February 2, 2017 to September 29, 2017.  

For the period on and after September 29, 2017, the analysis turns to whether a scheduler rating in excess of 30 percent is warranted.  As noted above, a 60 percent rating under Diagnostic Code 5055 requires chronic residuals consisting of severe painful motion or weakness. The Veteran's post-operative treatment records reflect that he was doing well in physical therapy and making steady progress with regard to his recovery.  At the December 2016 VA treatment visit, the Veteran had no Tinel's sign in the area of the inferior branch of the saphenous nerve, his range of motion in the left knee was described as excellent, and his knee was shown to be stable in all planes and neurovascularly intact.  

During the March 2017 VA treatment visit, the Veteran stated that he was completely pain free and was pleased with his results close to one year after his September 2016 surgery.  On physical examination, the Veteran's left knee was negative for signs of effusion, and his knee range of motion was shown to range from full extension to greater than 120 degrees of flexion.  His knee was stable in all planes, and he had no pain over the lateral line.  As discussed above, during the May 2017 VA examination, the Veteran reported to experience daily knee pain that lasts up to four hours per episode, and can reach all the way up to a nine or ten depending on the activity he was engaged in and the severity of his flare-ups.  During the range of motion exercises, the examiner noted that the Veteran exhibited pain during flexion and extension, active and passive range of motion, and with weight bearing and non-weight bearing.  The examiner further found that the Veteran's limitation of motion contributed to his functional loss, and observed evidence of pain on palpation of the joint.  When asked what additional factors contributed to this disability, the examiner found that the Veteran exhibited weakened movement due to muscle or peripheral nerve injury, instability of station, disturbance of locomotion, and interference with standing.  According to the examiner, this condition could impact his occupational, recreational and daily activities, to include limiting his ability to bend, kneel, crawl, stand, walk and run around.  

The Board recognizes that the medical findings shown during the March 2017 VA treatment visit are somewhat contradictory to the May 2017 VA examination findings which documented the Veteran's description of his pain as ongoing, daily, and (on a scale from one to ten) reaching all the way up to a ten in severity.  Although the examiner found that the Veteran's left knee disability could impact his occupational, recreational, and/or daily activities, and further found that pain, weakness, fatigability, or incoordination could significantly limit his functional ability during flare-ups or when the joint is used repeatedly over a period of time, the Veteran did not exhibit additional limitation of motion or functional loss with repetitive movement on physical examination, despite the fact that the examination was conducted during one of his flare-ups.  Moreover, the examiner did not state in clear and definite terms that the Veteran's left knee disability did, in fact, impact his occupational, recreational and/or daily activities, but rather that it could impact these activities.  Also, he did not state in clear and definite terms that pain, weakness, fatigability, or incoordination did significantly limit his functional ability during flare-ups, but rather that these factors could limit his functional ability during flare-ups.  With respect to the Veteran's reported symptoms of weakness, the examiner did not observe any evidence of muscle atrophy in the left knee, and during the joint stability tests, the Veteran denied a history of recurrent subluxation, lateral instability or recurrent effusion.  Additionally, the Lachman and posterior drawer tests were negative for any abnormalities, and the Veteran displayed normal strength to valgus/varus pressure during this examination.  In this regard, the Veteran's medial and lateral instability tests were shown to be normal.  Although the examiner observed pain during the Veteran's active and passive range of motion at the May 2017 VA examination,  the remainder of the Veteran's VA treatment records dated from May 2017 to present are predominantly absent any complaints of left knee symptoms and focus more on his right knee symptoms.  In light of the Veteran's post-operative treatment records and the more recent VA treatment records, the Board finds that the Veteran left knee disability is not manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Even taking into consideration the Veteran's complaints of pain, the Board does not find that these symptoms equate to severe painful motion or weakness so as to warrant a 60 percent rating under Diagnostic Code 5055.  In this regard, although the Veteran reported that his pain level reached a 9-10 in severity, he did not report that it was always at this level, but rather that it could become a 9 or 10 depending on the activity he was performing and the severity of his flare-ups.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology.  The Board finds that the Veteran's complaints of intermittent and daily pain that reaches a 9 or 10 and is dull to sharp in nature depending on the activity and severity of the flare-ups, is evidence consistent with the 30 percent rating but not a higher rating.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 30 percent.  

The analysis then to turns to consideration of whether an intermediate rating between 30 and 60 percent may be warranted under Diagnostic Codes 5256, 5261 or 5262.  In this regard a 30 percent rating is the maximum rating available under Diagnostic Codes 5257 and 5260.  The record reflects that during a post-operative physical therapy consultation dated in October 2016, four weeks after his surgical procedure, the Veteran was shown to have extension to 3 degrees and flexion to 95 degrees, and during a December 2016 VA treatment visit, the Veteran was shown to have extension to 0 degrees and flexion to 120 degrees.  As noted above, the Veteran was shown to have extension to 0 degrees and flexion to 100 degrees during the May 2017 VA examination, both before and following repetitive motion.  Based on the evidentiary findings, the Board finds that an increased rating is not warranted under Diagnostic 5261.  With regard to whether the Veteran is entitled to a rating in excess of 30 percent under Diagnostic Code 5256, although the May 2017 VA examiner noted that additional contributing factors of the Veteran's left knee disability included less movement than normal due to ankylosis and adhesions, the notation of ankylosis appears to be a typographical error given that later on in the examination report, he marked that physical examination of the Veteran was absent any evidence of ankylosis.  Moreover, given that the Veteran has a functioning prosthesis with less than compensably limited motion, the left knee is not ankylosed and a rating under Diagnostic Code 5256 is not warranted.  With regard to whether an intermediate (between 30 and 60 percent) rating is warranted under Diagnostic Code 5262, although the Veteran underwent a unicompartment arthroplasty of the medial femoral/tibial compartment, there is no evidence of malunion or nonunion of the bone.  Moreover, at the May 2017 VA examination, the examiner found that the Veteran did not exhibit any evidence of tibial and/or fibular impairment.  The Veteran's post-operative records reflect that he was making steady progress and there is no evidence that there were problems when it came to healing or alignment of the left lower extremity bone.  As such an intermediate rating between 30 and 60 percent is not warranted under Diagnostic Code 5262.  

The Board notes that the May 2017 VA examiner identified a residual scar on the Veteran's left knee stemming from the September 2016 left knee medial unicompartmental arthroplasty.  As such, the Board has also considered whether a separate compensable rating is available for the Veteran's residual scarring.  In describing the scar, the VA examiner noted that the scar was neither painful, unstable nor greater than 39 square (sq.) cm in length.  According to the examiner, the scar was located on the anterior region of the left knee, and was 18 centimeters (cm) in length and 0.5 cm in width.  The examiner did not find that the Veteran's scar resulted in limitation of function.  

A compensable rating under Diagnostic Code 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.). The Veteran's scar does not meet those criteria. A compensable rating under Diagnostic Code 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown. Scars that are unstable or painful warrant a 10 percent rating under Diagnostic code 7804. A note under Diagnostic Code 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. The Veteran's scar has not been described as unstable or painful, rendering Diagnostic Code 7804 inapplicable. Lastly, no limitation of function of affected part due to the scar has been shown. So, a rating pursuant to Diagnostic Code 7805 is not warranted.  As such, a separate compensable ratings for the Veteran's residual scar on the left knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Based on the above, the Board has determined that a schedular rating in excess of 30 percent for left knee degenerative arthritis, status post medial unicompartmental arthroplasty, for the period from September 29, 2017, have not been met.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms associated with his left knee disorder during both periods on appeal, to include pain, limitation of motion, stiffness, swelling and weakness of the knee, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  During his hearing, the Veteran testified that he worked as a tractor and trailer operator but he had not yet been cleared to return to work by his physician.  The record reflects that the Veteran was granted a temporary total evaluation due to treatment for his service-connected left knee disability requiring convalescent care from the date of his surgery, until February 1, 2017.  During his more recent VA treatment visits dated in January 2017 and July 2017, the Veteran reported that he currently worked on a full-time basis for the United Parcel Service (UPS) which entails driving a tractor/trailer all night.  Although he stated during a few treatment visits that he hopes to find office-type work, he has not reported, and the record does not reflect, that he is unable to perform his current occupational duties as a result of his left knee disorder.  Therefore no further discussion of a TDIU is necessary.  


ORDER

For the period prior to September 29, 2016, an evaluation in excess of 10 percent for left knee degenerative arthritis have not been met.  

For the period from February 2, 2017 to September 29, 2017, a 100 percent rating is granted, subject to the criteria governing the payment of monetary benefits.  

For the period from September 29, 2017, a 30 percent rating is granted, subject to the criteria governing the payment of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


